GRIER, Circuit Justice.
I am of opinion that • the indictments are well drawn; and that the counts to which the reason in arrest of judgment applies are sustainable in law. The common law refinements in criminal pleading are not applicable to statutory of-fences under the laws of the United States.
It is sufficient, usually, to allege the offence in the very terms of the statute. It will be observed that the framers of this act of 3d March, 1823, have, in the first section, the section in question, divided the offences therein created and defined into three general classes. The first class.includes the offences of making and aiding the making of false writings; the second, those of uttering and causing to be uttered such writings, with intent to defraud the United States; and the third class embraces the crimes to which the third counts of these indictments apply,— those of transmitting to and presenting at any office of the government of the United States counterfeit papers in support of or in telation to clams against the United States. The law-maker have divided and classified the offences described for the pleader. These indictments have been drawn with reference and in conformity to this arrangement of the statutes; and I think that the reason assigned for the motion in arrest of judgment is not valid, and that the motion should be overruled.
CADWALADER. District Judge,
accordingly overruled the motion, and pronounced judgment up,n the verdict. On the question of “district venues,” he referred to State Tr» 727-729, 740.